Name: Commission Regulation (EEC) No 2826/92 of 29 September 1992 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors
 Type: Regulation
 Subject Matter: overseas countries and territories;  trade;  cooperation policy;  agricultural activity;  animal product
 Date Published: nan

 Avis juridique important|31992R2826Commission Regulation (EEC) No 2826/92 of 29 September 1992 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors Official Journal L 285 , 30/09/1992 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 45 P. 0091 Swedish special edition: Chapter 3 Volume 45 P. 0091 COMMISSION REGULATION (EEC) No 2826/92 of 29 September 1992 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas in application of Article 4 of Regulation (EEC) No 3763/91, it is necessary to determine for the egg, poultrymeat and rabbit sectors for each annual period of validity, the quantities of reproductive material originating in the Community which benefit from an aid with a view to developing the potential for production in the French overseas departments; Whereas it is appropriate to fix the amount of aids referred to above for the supply to the French overseas departments of hatching eggs, breeding chicks and breeding rabbits originating in the rest of the Community; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the French overseas departments and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the French overseas departments for certain agricultural products were laid down by Commission Regulation (EEC) No 131/92 (4), as amended by Regulation (EEC) No 2132/92 (5); whereas it is appropriate to lay down complementary implementing rules adjusted in the light of current commercial practices in the egg, poultrymeat and rabbit sectors in particular regarding the duration of the validity of aid certificates and the amount of securities ensuring that operators comply with their obligations; Whereas with a view to efficiently managing the supply regime, it is necessary to provide for a time limit for the submission of applications for certificates and a period of reflection for the issue of the latter; Whereas Article 3 (4) of Regulation (EEC) No 131/92 stipulates that the amount of the aid is that in force on the day the application for the 'aid certificate' is lodged; whereas, therefore, provision should be made for the conversion rate to be used for payment of the aid and for the lodging of a security for the certificate, to be the agricultural conversion rate in force on the day on which the application for a certificate is submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Eggs and Poultrymeat and for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4 (1) of Regulation (EEC) No 3763/91 for the supply to the French overseas departments of breeding chicks and rabbits originating in the Community as well as the number of chicks, hatching eggs and breeding rabbits which benefit from it shall be as fixed in the Annex. Article 2 The provisions of Regulation (EEC) No 131/92 shall apply. Article 3 France shall designate the competent authority for: (a) the issue of the 'aid certificate' provided for in Article 3 (1) of Regulation (EEC) No 131/92; (b) the payment of the aid to the operators concerned. Article 4 1. Applications for certificates shall be presented to the competent authority during the first five working days of each month. An application for a certificate shall only be valid if: (a) it does not exceed the maximum quantity of animals or products available for each subgroup of products published by France prior to the opening of the time limit for presentation of applications; (b) before the expiry of the period provided for the presentation of applications for certificates, proof has been provided that the interested party has lodged a security of: - ECU 2 per 100 chicks or hatching eggs, - ECU 5 per rabbit. 2. The certificates shall be issued by the tenth working day of each month at the latest. Article 5 The duration of validity of the aid certificates shall expire on the last day of the second month following that of their issue. Article 6 The payment of aid provided for in Article 1 shall be made for the quantities actually supplied. The rate to be applied for conversion into national currency of the amount of the aid and the amount of the guarantee for the certificate shall be the agricultural conversion rate in force on the day on which the application for the aid certificate is submitted. Article 7 This Regulation shall enter into force on 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 15, 22. 1. 1992, p. 13. (5) OJ No L 213, 29. 7. 1992, p. 25. ANNEX Supply to the French overseas departments of breeding material originating in the Community for each calendar year CN code Description of the goods Number Aid ECU per 100 units ex 0105 11 00 Breeding chicks (1) 150 000 25 ex 0407 00 19 Eggs for hatching intended for the production of breeding chicks (1) 75 000 20 ECU per unit ex 0106 00 10 Pure-bred breeding rabbits (grand-parents) 1 200 50 (1) In accordance with the definition in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1. 11. 1975, p. 100).